Citation Nr: 0936614	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  07-28 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a cervical spine 
disability characterized as cervical sprain with ruptured 
discs at C3-4 and C4-5.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sanjum Punia, Law Clerk


INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from 
February 1977 until June 1977.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Nashville, 
Tennessee.

In October 2007 the Veteran requested a Travel Board hearing, 
which was conducted in May 2009.  A transcript of the hearing 
has been associated with the claim file.  


FINDINGS OF FACT

A cervical spine disability was not demonstrated until 
several years following separation from active duty for 
training; the weight of the competent evidence does not show 
that a currently diagnosed cervical spine disability is 
causally related to active service.


CONCLUSION OF LAW

A cervical spine disability was not incurred in or aggravated 
by active service, nor may such incurrence or aggravation be 
so presumed.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113, 5103(a), 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in November 2005.  The letter 
provided information as to what evidence was required to 
substantiate the claim and of the division of 
responsibilities between VA and a claimant in developing an 
appeal.  

In the instant case, the appellant was never informed of how 
VA determines disability ratings and effective dates.  
However, as the instant decision denies service connection, 
no disability rating or effective date will be assigned.  
Accordingly, any absence of Dingess notice is moot.  
Therefore, no further development is required regarding the 
duty to notify.  Accordingly, no further development is 
required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the Veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the service treatment records for the Veteran's 
period of ACDUTRA are silent as to any complaints or 
treatment for cervical sprain or other disability.  Moreover, 
the post-service evidence does not indicate complaints or 
treatment referable to chronic cervical disability until 
1981, 4 years following separation, and then the record again 
shows no further treatment for another 6 years.  Furthermore, 
the record contains no competent medical evidence suggesting 
a causal relationship between the current disability and 
active service.  For all of these reasons, the evidence does 
not indicate that the claimed disability may be related to 
active service such as to require an examination, even under 
the low threshold of McLendon.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, as well as post-service reports of 
VA and private treatment and examination.  Moreover, the 
Veteran's statements in support of the claim are of record, 
including testimony provided at a May 2009hearing before the 
undersigned.  The Board has carefully reviewed such 
statements and concludes that no available outstanding 
evidence has been identified.  The Board has also perused the 
medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

DISCUSSION

The Veteran is claiming entitlement to service connection for 
a cervical spine disability.

At the outset, the Board calls attention to 38 U.S.C.A. § 
1111, which provides that a Veteran will be considered to 
have been in sound condition when examined, accepted and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, 
and enrollment into service, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service. 

Regarding aggravation, the evidence must demonstrate "a 
lasting worsening of the condition" - that is, a worsening 
that existed not only at the time of separation but one that 
still exists currently. Routen v. Brown, 10 Vet. App. 183, 
189 (1997); Verdon v. Brown, 8 Vet. App. 529, 538 (1996).  
Moreover, the government may show a lack of aggravation by 
establishing that there was no increase in disability during 
service or that any "increase in disability [was] due to the 
natural progress of the" preexisting condition. 38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(a).  Temporary or intermittent flare-
ups during service of a pre-existing injury or disease are 
not sufficient to be considered aggravation in service unless 
the underlying disability, as contrasted to the symptoms of 
that disability, has worsened. Hunt v. Derwinski, 1 Vet. App. 
292 (1991), Beverly v. Brown, 9 Vet. App. 402 (1996).

In assessing whether the Veteran was in sound condition upon 
entry to service, the service treatment records have been 
reviewed.  It is observed that the Veteran's enlistment 
examination for ACDUTRA in October 1976 revealed normal 
objective findings.  Thus, the presumption of soundness 
operates here.  

In order to determine whether that presumption may be 
rebutted, the Board must next determine if the record 
contains clear and unmistakable evidence of a preexisting 
injury or disease prior to service.  In this case, there is 
no reference to a chronic cervical disability in the record 
prior to active service.  The first reference to cervical 
disability in the record is in July 1981, 4 years after 
active duty for training was completed.  

The foregoing does not clearly and unmistakably establish 
that the Veteran entered service with a preexisting chronic 
cervical disability.  Thus, the presumption of soundness 
remains intact.  Accordingly, the appropriate question for 
consideration is whether the claimed cervical disability was 
incurred in, rather than aggravated by active service.

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service. 38 
U.S.C.A. § 1110 (West 2002). If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes. 38 C.F.R. § 3.303(b) (2008). However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008). The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied. 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In the present case, as indicated in his October 2005 
application, and in a subsequent January 2007 statement, the 
Veteran contended that his current cervical spine disability 
is causally related to injuries sustained in service.  In 
this regard, the STRs do not show treatment for a cervical 
disability during his period of ACDUTRA in 1977, and his ETS 
examination (expiration of term of service) showed normal 
findings.  After separation from ACDUTRA, records indicate 
subsequent injury during National Guard service.  
Specifically, he injured his neck in a motor accident in July 
1981.  The Veteran was treated for pain and discomfort due to 
the accident.  At that time, he was diagnosed with mild 
cervical sprain.  Subsequently, a July 1985 examination 
conducted in association with his National Guard service 
showed normal findings and the Veteran denied neck complaints 
in an accompanying report of medical history.  The treatment 
records do not show further neck treatment or complaints 
until 1989.  At that time, records indicate that the Veteran 
underwent surgery for cervical fusion.  Then again in 1993, a 
private medical record indicated complaints of neck 
stiffness, and an MRI scan showed a bulge in the C3-4 disc.  
Furthermore, a private medical record, in June 1994, shows 
that the Veteran underwent anterior cervical fusion due to 
increased prominence of the ruptured disc at cervical 3-4.

Despite the above, the totality of the record does not 
demonstrate that a chronic cervical disability was incurred 
during active service.  Indeed, no cervical disability was 
recorded during the period of ACDUTRA, from February 1977 to 
June 1977.  The Veteran was diagnosed with mild cervical 
sprain in 1981, 3 years after active service concluded.  
Following the July 1981 record of cervical sprain, there were 
no additional complaints or findings until 1989, several 
years after service.  Moreover, a post-service VA examination 
in April 1989 revealed normal findings of the upper 
extremities.  No cervical disability was diagnosed at that 
time and no subsequent complaints or treatments are seen 
until October 1989.  For these reasons, the Board concludes 
that the in-service neck complaints related to an acute and 
transitory condition that resolved without residuals prior to 
the Veteran's separation from active service.  

Again, excluding the isolated instance of treatment in 1981, 
the first post-service documentation of cervical disability 
is not shown until 1989, several years after separation.  In 
this vein, evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board notes that Veteran is competent to report his 
observable symptomatology.  See Layno v. Brown, 6 Vet. App. 
465 (1994).  Furthermore, lay evidence concerning continuity 
of symptoms after service, if credible, is ultimately 
competent, regardless of the lack of contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).  

In the present case, the Veteran first raised a claim of 
entitlement to service connection for a cervical disability 
in 2005, almost 30 years following his discharge from 
ACDUTRA.  If he had experienced continuous neck symptoms 
since separation from ACDUTRA in 1977, it would be reasonable 
to expect that a claim would have been raised much sooner.  
Moreover, the private treatment records in 1990 and 1993 
indicate a history of neck symptoms but do not in anyway 
indicate chronic problems since 1977.  Rather, such records 
reference 1989 and the Veteran's National Guard service.  For 
these reasons, the Veteran's contention of continuous 
symptoms since ACDUTRA service is not found to be credible 
here.
Therefore, continuity has not been established, either 
through the competent evidence or through his statements.  
Moreover, there is no competent medical evidence relating any 
current cervical disability to active service.

The Veteran himself believes that his current cervical 
disability is causally related to active service.  Moreover 
several communications submitted by colleagues, friends and 
family of the Veteran causally relate current cervical 
disability to active service.  However, the question of 
etiology in this case involves complex issues which the 
Veteran, his friends and relatives are not competent to 
address as laypersons.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Espiritu v. Lewinski, 2 Vet. App. 492, 494-
95 (1992).

In sum, there is no support for a grant of service connection 
for a cervical spine disability.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a cervical spine disability is denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


